Citation Nr: 1513513	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  14-15 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a stomach condition, to include a duodenal ulcer.  

2. Entitlement to service connection for a bowel condition, to include bowel ulcers.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1956 to October 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

In his April 2014 substantive appeal, the Veteran requested an RO hearing.  One was scheduled in May 2014.  Prior to the date of his hearing, he, through his representative, withdrew his request for a hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2014, the Veteran withdrew his April 2014 request for an RO hearing.  However, the Veteran filed a VA Form 9 in October 2014, within 90 days of certification of his appeal to the Board, and stated that he wished to testify at a videoconference hearing before a member of the Board.  No hearing was scheduled.  He is entitled to a hearing as a matter of right and therefore a remand is required.  38 C.F.R. § 20.700(a) (2014).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a video conference hearing at the RO at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




